      Case 1:20-cv-00248-HSO-JCG Document 19 Filed 06/03/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 MEAGAN BOOKOUT and                          §                     PLAINTIFFS
 JACOB BOOKOUT                               §
                                             §
                                             §
                                             §
 v.                                          §   Civil No. 1:20cv248-HSO-JCG
                                             §
                                             §
 SHAWN MANCIK                                §                     DEFENDANT


                      FINAL JUDGMENT OF DISMISSAL

      The parties have announced to the Court a settlement of this case. The

Court, being advised that the parties have an informed understanding of their

rights and the consequences of settlement, desires that this matter be finally closed

on its docket.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the above

captioned civil action is DISMISSED WITH PREJUDICE.

      SO ORDERED this the 3rd day of June, 2021.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
